Exhibit 10.2

 

 

FOUNDERS FOOD & FIRKINS LTD.

 

2002 EQUITY INCENTIVE PLAN

 

SECTION 1

 

DEFINED TERMS

 

In addition to the other definitions contained herein, the following definitions
shall apply:

 

1.1           Award. The term “Award” shall mean any award or benefit granted in
accordance with the terms of the Plan. Awards under the Plan may be in the form
of (i) Stock Options; (ii) Restricted Stock; and/or (iii) Tax Offset Payments.
In addition, any Award may de designated as a “Performance Award” as described
in Section 5. The terms and conditions of the Award shall be set forth in an
“Award Agreement.”

 

1.2           Board. The term “Board” shall mean the Board of Directors of the
Company.

 

1.3           Change in Control. The term “Change in Control” shall mean:

 

(a)           an acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) of 50% or more of either:

 

(1)           the then outstanding Stock; or

 

(2)           the combined voting power of the Company’s outstanding voting
securities immediately after the merger or acquisition entitled to vote
generally in the election of directors; provided, however, that the following
acquisition shall not constitute a Change of Control:

 

(i)            any acquisition directly from the Company;

 

(ii)           any acquisition by the Company or a Subsidiary;

 

(iii)          any acquisition by the trustee or other fiduciary of any employee
benefit plan or trust sponsored by the Company or a Subsidiary; or

 

(iv)          any acquisition by any corporation with respect to which,
following such acquisition, more than 50% of the Stock or combined voting power
of Stock and other voting securities of the Company is beneficially owned by
substantially all of the individuals and entities who were beneficial owners of
Stock and other voting securities of the Company immediately prior to the
acquisition in substantially similar proportions immediately before and after
such acquisition; or

 

(b)           individuals who, as of the Effective Date of this Plan, constitute
the Board (the “Incumbent Board”), cease to constitute at least a majority of
the Board. Individuals nominated by the Incumbent Board and subsequently elected
shall be deemed for this purpose to be members of the Incumbent Board; or

 

(c)           approval by the shareholders of the Company of a reorganization,
merger, consolidation, liquidation, dissolution, sale or statutory exchange of
Stock which changes the beneficial ownership of Stock and other voting
securities so that after the corporate change the immediately previous owners of
50% of Stock and other voting securities do not own 50% of the Company’s Stock
and other voting securities either legally or beneficially; or

 

(d)           the sale, transfer or other disposition of all substantially all
of the Company’s assets; or

 

--------------------------------------------------------------------------------


 

(e)           a merger of the Company with another entity after which the
pre-merger shareholders of the Company own less than 50% of the stock of the
surviving corporation.

 

A “Change in Control” shall not be deemed to occur with respect to a Participant
if the acquisition of a 50% or greater interest is by a group that includes the
Participant, nor shall it be deemed to occur if at least 50% of the Stock and
other voting securities owned before the occurrence are beneficially owned
subsequent to the occurrence by a group that includes the Participant.

 

1.4           Code. The term “Code” shall mean the Internal Revenue Code of
1986, as amended. A reference to any provision of the Code shall include
reference to any successor provision of the Code.

 

1.5           Committee. The term “Committee” shall mean a committee described
in Section 10.

 

1.6           Company. The term “Company” shall mean Founders Food & Firkins,
Ltd.

 

1.7           Covered Shares. The term “Covered Shares” shall mean the number of
shares of Stock that an Eligible Individual may purchase pursuant to an Option.

 

1.8           Director. The term “Director” shall mean a member of the Company’s
Board.

 

1.9           Eligible Individual. The term “Eligible Individual” shall mean (a)
any common law employee, prospective employee, or officer of the Company, (b)
members of the Company’s Board, (c) consultants and advisors to the Company, and
(d) employees of any Related Company or business partner of the Company. All
Eligible Individuals must be natural persons who provide bona fide services to
the Company or a Related Company. In addition, the services provided to the
Company or Related Company must not be in connection with an offer or sale of
securities in a capital raising transaction and must not directly or indirectly
promote or maintain a market for the Company’s Stock. An Award may be granted to
an Eligible Individual prior to the date the Eligible Individual performs
services for the Company or Related Company, provided that such Award shall not
become vested prior to the date the Eligible Individual first performs such
services.

 

1.10         Exchange Act. The term “Exchange Act” shall mean the Securities Act
of 1934, as amended.

 

1.11         Exercise Price. The term “Exercise Price” shall mean the exercise
price of each Option granted under Section 4 established by the Committee and
determined by any reasonable method established by the Committee at the time the
Option is granted. Options granted pursuant to Section 4 of the Plan shall not
have an Exercise Price of less than 100% of the Fair Market Value of the
Company’s Stock on the date the Option is granted (or, if greater, the par value
of a share of Company Stock). Notwithstanding the foregoing, any ISO granted to
any shareholder owning 10% or more of the Company’s Stock must be at an option
price of at least 110% of the Fair Market Value of the Stock on the date the
Option is granted.

 

1.12         Fair Market Value. The term “Fair Market Value” of a share of Stock
on a given date shall mean the closing price of the share of Stock as reported
on the Nasdaq Stock Market on such date, if the share of Stock is then quoted on
the Nasdaq Stock Market or, if the market is closed on that date, the closing
price of the share of Stock on the previous trading day. If the Stock is not
listed on the Nasdaq Stock Market, Fair Market Value shall be determined in good
faith by the Board or Committee.

 

1.13         Incentive Stock Option. The term “Incentive Stock Option” or “ISO”
shall mean an Option that is intended to satisfy the requirements of Section
422(b) of the Code. ISO grants may be awarded only to employees of the Company.

 

1.14         Non-Employee Director. The term “Non-Employee Director” shall mean
a “non-employee director” as defined in Rule 16b-3(b)(3)(i) of the Exchange Act.

 

--------------------------------------------------------------------------------


 

1.15         Non-Qualified Stock Option. The term “Non-Qualified Stock Option”
or “NSO” shall mean an Option that is not intended to satisfy the requirements
applicable to an “incentive stock option” described in Section 422(b) of the
Code. NSO grants may be awarded to any Eligible Individual.

 

1.16         Option. The term “Option” or “Stock Option” shall mean an ISO or
NSO granted pursuant to the Plan. The grant of an Option entitles the Eligible
Individual to purchase shares of Stock at an Exercise Price established by the
Committee.

 

1.17         Performance Award. The term “Performance Award” shall mean an award
or grant of shares based upon the achievement of performance objectives, as
contemplated by Section 5.

 

1.18         Plan. The term “Plan” shall mean this 2002 Equity Incentive Plan.

 

1.19         Related Company. The term “Related Company” shall mean any
corporation other than the Company and any partnership, joint venture or other
entity in which the Company owns, directly or indirectly, at least a 20%
beneficial ownership interest. A Related Company includes a subsidiary of the
Company and an unbroken chain of corporations beginning with the Company if each
of the corporations other than the last corporation in the unbroken chain owns
50% or more of the voting stock in one of the other corporations in such chain.

 

1.20         Stock. The term “stock” shall mean shares of common stock, $0.01
par value, of the Company.

 

1.21         Stock Option Agreement. The term “Stock Option Agreement” or
“Agreement” shall mean any written agreement evidencing the terms and conditions
of an ISO or NSO granted under the Plan. The Agreement shall be subject to the
terms and conditions of the Plan.

 

SECTION 2

 

PURPOSE

 

The Founders Food & Firkins, Ltd. 2002 Equity Incentive Plan has been
established by Founders Food & Firkins, Ltd. to (i) attract and retain
individuals eligible to participate in the Plan; (ii) motivate Eligible
Individuals, by means of appropriate incentives, to achieve long-range goals;
(3) provide incentive compensation opportunities that are competitive with those
of other similar companies; and (iv) further identify Eligible Individuals’
interests with those of the Company’s other shareholders through compensation
that is based on the Company’s common stock; and thereby promote the long-term
financial interest of the Company and any Related Company, including the growth
in value of the Company’s equity and enhancement of long-term shareholder
return.

 

SECTION 3

 

PARTICIPATION

 

Subject to the terms and conditions of the Plan, the Committee may determine and
designate, from time to time, Eligible Individuals who will be granted one or
more Awards under the Plan at the Exercise Price. In its sole discretion and
without shareholder approval, the Committee may grant to an Eligible Individual
any Award or Awards permitted under the provisions of the Plan. Awards may be
granted as alternatives to or replacement of Awards outstanding under the Plan,
or any other plan or arrangement of the Company or Related Company (including a
plan or arrangement of a business or entity, all or a portion of which is
acquired by the Company or a Related Company). Only employees are eligible to be
granted Incentive Stock Options.

 

--------------------------------------------------------------------------------


 

SECTION 4

 

STOCK OPTIONS

 

4.1           General. The grant of an Option entitles the Eligible Individual
to purchase shares of Stock at an Exercise Price established by the Committee.
Any Option awarded to Eligible Individuals under this Section 4 may be either
NSOs or ISOs, as determined in the discretion of the Committee. To the extent
that any Stock Option does not qualify as an ISO, it shall constitute an NSO.

 

4.2           Option Awards. Subject to the following provisions, Options
awarded under the Plan shall be in such form and shall have such terms as the
Committee may determine and specify in a Stock Option Agreement entered into
between the Eligible Individual and the Company.

 

(a)           Exercise of an Option. An Option shall be exercisable in
accordance with such terms and conditions and during such periods as may be
established by the Committee. In no event shall any fraction of a share of Stock
be issued upon the exercise of an Option. An Option must be exercised for at
least 100 shares of Stock, or such lesser number of shares of Stock if the
remaining portion of an Option is for fewer than 100 shares of Stock.

 

(b)           Exercise Price. The Exercise Price of an Option granted under this
Section 4 shall be established by the Committee or shall be determined by a
method established by the Committee at the time the Option is granted, except
that the Exercise Price shall not be less than 100% of the Fair Market Value of
the Company’s Stock on the date of the Option is granted (or, if greater, par
value of a share of stock). Notwithstanding the foregoing, any ISO granted to
any shareholder owning 10% or more of the Company’s Stock must be at an option
price of at least 110% of the Fair Market Value of the Stock subject to the
Option.

 

(c)           Payment of Option Exercise Price. The payment of the Exercise
Price of an Option granted under this Section 4 shall be subject to the
following:

 

(1)           Subject to the following provisions of this Subsection 4.2(c), the
full Exercise Price for shares of Stock purchased upon the exercise of any
Option shall be paid at the time of such exercise or such other time as approved
by the Committee.

 

(2)           Payment of the Exercise Price shall be made in such manner as the
Committee may provide in the Award, which may include cash (including cash
equivalents), tendering of shares of Stock acceptable to the Committee and
either already owned by the Eligible Individual or subject to Awards hereunder
(so-called “cashless” or “immaculate” exercise methods), and any other manner
permitted by law and approved by the Committee, or any combination of the
foregoing. If the Company determines that a Stock Option may be exercised using
shares of Restricted Stock, then unless the Committee provides otherwise, the
shares received upon the exercise of a Stock Option which are paid for using
Restricted Stock shall be restricted in accordance with the original terms of
the Restricted Stock Award. In the case of any deferred payment arrangement,
interest shall be compounded at least annually and shall be charged at the
minimum rate of interest necessary to avoid the treatment as interest, under any
applicable provisions of the Code, of any amounts other than amounts stated to
be interest under the deferred payment arrangement.

 

(3)           An Eligible Individual may elect to pay the Exercise Price upon
the exercise of an Option by irrevocably authorizing a third party to sell
shares of Stock (or a sufficient portion of the shares) acquired upon exercise
of the Option and remit to the Company a sufficient portion of the sale proceeds
to pay the entire Exercise Price and any tax withholding resulting from such
exercise.

 

(d)           Settlement of Option. Shares of Stock delivered pursuant to the
exercise of an Option shall be subject to such conditions, restrictions and
contingencies as the Committee, in its

 

--------------------------------------------------------------------------------


 

discretion, may establish in addition to such conditions, restrictions, and
contingencies set forth in the Agreement.

 

(e)           Reload Options. The Committee may grant “reload” options, pursuant
to the terms and conditions established by the Committee and any applicable
requirements of Rule 16b-3 of the Exchange Act (“Rule 16b-3”) or any other
applicable law. The Eligible Individual would be granted a new Option when the
payment of the Exercise Price of a previously granted Option is made by the
delivery of shares of the Company’s Stock owned by the Eligible Individual
pursuant to Section 4.2(c)(2) hereof and/or when shares of the Company’s Stock
are tendered or forfeited as payment of the amount to be withheld under
applicable income tax laws in connection with the exercise of an Option. The new
Option would be an Option to purchase the number of shares not exceeding the sum
of (i) the number of shares of the Company’s Stock provided as consideration
upon the exercise of the previously granted Option to which such “reload” option
relates and (ii) the number of shares of the Company’s Stock tendered or
forfeited as payment of the amount to be withheld under applicable income tax
laws in connection with the exercise of the Option to which such “reload” option
relates. “Reload” options may be granted with respect to Options granted under
this Plan. Such “reload” options shall have a per share exercise price equal to
the Fair Market Value as of the date of grant of the new Option.

 

(f)            Vesting. Eligible Individuals shall vest in all Options in
accordance with the terms and conditions of the Agreement entered into by and
between the Eligible Individual and the Company. The total number of shares of
Stock subject to an Option may, but need not, vest and therefore become
exercisable in periodic installments that may, but need not, be equal.

 

(g)           Option Term. The term of each Option shall be fixed by the
Committee. In the event that the Plan is terminated pursuant to terms and
conditions of Section 11, the Plan shall remain in effect as long as any Awards
under it are outstanding; provided, however, that, to the extent required by the
Code, no ISO may be granted under the Plan on a date that is more than ten years
from the date the Plan is adopted or, if earlier, the date the Plan is approved
by shareholders and, further, no ISO may be exercised after the expiration of
ten years from the date the Award is granted, or, in the case of options granted
to 10% or greater shareholders of the Company, after the expiration of five
years from the date the option is granted.

 

(h)           Termination of Employment. Following the termination of Eligible
Individual’s employment with the Company or a Related Company, the Option shall
be exercisable to the extent determined by the Committee and specified in the
Award Agreement. The Committee may provide different post-termination exercise
provisions with respect to termination of employment for different reasons.

 

(i)            Incentive Stock Options. ISO grants may only be awarded to
employees of the Company, a “parent corporation,” or a “subsidiary corporation”
as those terms are defined in Sections 424(e) and 424(f) of the Code. In order
for an employee to be eligible to receive an ISO grant, the employee must be
employed by the Company, parent corporation, or subsidiary corporation during
the period beginning on the date the Option is granted and ending on the day
three months prior to the date such Option is exercised. Notwithstanding the
provisions of Section 4.2, no ISO shall (i) have an Exercise Price which is less
than 100% of the Fair Market Value of the Stock on the date of the ISO Award,
(ii) be exercisable more than ten (10) years after the ISO is awarded, or (3) be
awarded more than ten (10) years after the Effective Date of this Plan, or, if
earlier, the date the Plan was approved by the shareholders. No ISO awarded to
an employee who owns more than 10% of the total combined voting power of all
classes of Stock of the Company, its “parent corporation” or any “subsidiary
corporation” shall (i) have an Exercise Price of less than 110% of the Fair
Market Value of the Stock on the date of the ISO Award or (ii) be exercisable
more than five (5) years after the date of the ISO Award. Notwithstanding
Section 8.7, no ISO shall be

 

--------------------------------------------------------------------------------


 

transferable other than by will and the laws of descent and distribution. To the
extent that the aggregate fair market value (determined at the time of grant) of
shares of Stock with respect to ISOs are exercisable for the first time by the
employee during any calendar year, in combination with shares first exercisable
under all other plans of the Company and any Related Company, exceeds $100,000,
such Options shall be treated as NSOs.

 

(j)            Early Exercise. The Option may, but need not, include a provision
whereby the Eligible Individual may elect at any time prior to his or her
termination of employment with the Company to exercise the Option as to any part
or all of the shares of Stock subject to the Option prior to the full vesting of
the Option. Any unvested shares of Stock so purchased may be subject to a
repurchase option in favor of the Company or to any other restrictions the
Committee determines to be appropriate.

 

SECTION 5

 

PERFORMANCE AWARDS

 

The Committee shall have the right to designate Awards as “Performance Awards.”
The Committee may designate whether any Award being granted to any Participant
is intended to be “performance-based compensation” as that term is used in
section 162(m) of the Code. Any such Awards designated as intended to be
“performance-based compensation” shall be conditioned on the achievement of one
or more performance measures, to the extent required by Code section 162(m). The
performance measures that may be used by the Committee for such Awards shall be
based on any one or more of the following criteria, in each case applied to the
Company on a consolidated basis or to a business unit, as specified by the
Committee in an Award Agreement, and which the Committee may use as an absolute
measure, as a measure of improvement relative to prior performance, or as a
measure of comparable performance relative to a peer group of companies: sales,
operating profits, operating profits before interest expenses and taxes, net
earnings, earnings per share, return on equity, return on assets, return on
invested capital, total shareholder return, cash flow, debt to equity ratio,
market share, stock price, economic value added, and market value added. The
terms and conditions of a Performance Award shall be set forth in an Award
Agreement entered into between the Company and the Eligible Individual, as
selected by the Committee. For Awards under this Section 5 intended to be
“performance-based compensation,” the grant of the Awards and the establishment
of the performance measures shall be made during the period required under Code
section 162(m).

 

SECTION 6

 

RESTRICTED STOCK

 

Subject to the following provisions, the Committee may grant Awards of
Restricted Stock to an Eligible Individual in such form and on such terms and
conditions as the Committee may determine and specify in a Restricted Stock
Award Agreement entered into between the Company and the Eligible Individual:

 

(a)           The Restricted Stock Award shall specify the number of shares of
Restricted Stock to be awarded, the price, if any, to be paid by the Eligible
Individual and the date or dates on which, or the conditions upon the
satisfaction of which, the Restricted Stock will vest. The grant and/or the
vesting of Restricted Stock may be conditioned upon the completion of a
specified period of service with the Company or a Related Company, upon the
attainment of specified performance objectives or upon such other criteria as
the Committee may determine.

 

(b)           Stock certificates representing the Restricted Stock awarded to an
Eligible Individual shall be registered in the Eligible Individual’s name, but
the Committee may direct that such certificates be held by the Company or its
designee on behalf of the Eligible Individual. Except as may be

 

--------------------------------------------------------------------------------


 

permitted by the Committee, no share of Restricted Stock may be sold,
transferred, assigned, pledged or otherwise encumbered by an Eligible Individual
until such share has vested in accordance with the terms of the Restricted Stock
Award. At the time the Restricted Stock vests, a certificate for such vested
shares shall be delivered to the Eligible Individual (or his or her designated
beneficiary in the event of death), free from the restrictions imposed thereon
except that any restrictions under federal or state securities laws shall
continue to apply.

 

(c)           The Committee may provide that the Eligible Individual shall have
the right to vote or receive dividends on Restricted Stock. Unless the Committee
provides otherwise, Stock received as a dividend on, or in connection with a
stock split of, Restricted Stock shall be subject to the same restrictions as
the Restricted Stock.

 

(d)           Except as may be provided by the Committee, in the event of an
Eligible Individual’s termination of employment or relationship with the Company
prior to all of his or her Restricted Stock becoming vested, or in the event any
conditions to the vesting of Restricted Stock have not been satisfied prior to
any deadline for the satisfaction of such conditions as set forth in the
Restricted Stock Award, the shares of Restricted Stock which have not vested
shall be forfeited, and the Committee may provide that (i) any purchase price
paid by the Eligible Individual be returned to the Eligible Individual or (ii) a
cash payment equal to the Restricted Stock’s fair market value on the date of
forfeiture, if lower, be paid to the Eligible Individual.

 

(e)           The Committee may waive, in whole or in part, any or all of the
conditions to receipt of, or restrictions with respect to, any or all of the
Eligible Individual’s Restricted Stock.

 

SECTION 7

 

TAX OFFSET PAYMENTS

 

The Committee may provide for a Tax Offset Payment to be made by the Company to
an Eligible Individual with respect to one or more Awards granted under the
Plan. The Tax Offset Payment shall be in an amount specified by the Committee,
which shall not exceed the amount necessary to pay the federal, state, local and
other taxes payable with respect to the applicable Award, assuming that the
Eligible Individual is taxed at the maximum tax rate applicable to such income.
The Tax Offset Payment shall be paid solely in cash. No Eligible Individual
shall be granted a Tax Offset Payment in any fiscal year with respect to more
than the number of shares of Stock covered by Awards granted to such Eligible
Individual in such fiscal year. The terms and conditions of a Tax Offset Payment
Award shall be set forth in an Award Agreement entered into between the Company
and the Eligible Individual.

 

SECTION 8

 

OPERATION AND ADMINISTRATION

 

8.1           General. The operation and administration of this Plan, including
any Awards granted under this Plan, shall be subject to the provisions of
Section 8.

 

8.2           Effective Date. Subject to the approval of the shareholders of the
Company, the Plan shall be effective as of July 12, 2002 (the “Effective Date”)
provided, however, that to the extent that Awards are granted under the Plan
prior to its approval by the shareholders of the Company, the Awards shall be
subject to the approval of the Plan by the shareholders of the Company. The Plan
shall be unlimited in duration and, in the event of Plan termination, shall
remain in effect as long as any Awards under it are outstanding; provided,
however, that, to the extent required by the Code, no ISO may be granted under
the Plan on a date that is more than ten years from the date the Plan is adopted
or, if earlier, the date the Plan is approved by shareholders and, further, no
ISO may be exercised after the expiration of ten years from the date the Award
is granted, or, in the case of

 

--------------------------------------------------------------------------------


 

options granted to 10% or greater shareholders of the Company, after the
expiration of five years from the date the option is granted.

 

8.3           Shares Subject to Plan. The shares of Stock for which Awards may
be granted under this Plan shall be subject to the following:

 

(a)           The shares of Stock with respect to which Awards may be made under
the Plan shall be shares currently authorized but unissued or currently held or
subsequently acquired by the Company, including shares purchased in the open
market or in private transactions.

 

(b)           Subject to the following provisions of this Section 8.3, the
maximum aggregate number of shares of Stock that may be issued and sold under
the Plan shall be 600,000 shares. The number of shares of Stock so reserved for
issuance shall be subject to adjustment pursuant to Sections 8.3 (b) and 8.3(d).
The shares of Stock may be authorized, but unissued, or reacquired Stock.

 

(c)           On January 1st of each year, commencing with year 2003, the
aggregate number of shares of Stock that may be awarded under the Plan shall
automatically increase by the greater of (a) 80,000 shares of Stock or (b) 2.0%
of the outstanding shares of Stock on such date.

 

(d)           To the extent an Award terminates without having been exercised,
or shares awarded are forfeited, such shares shall again be available issue
under the Plan. Shares of Stock surrendered in payment of the Exercise Price and
shares of Stock which are withheld in order to satisfy federal, state or local
tax liability, shall not count against the maximum aggregate number of shares
authorized to be issued pursuant to this Plan, and shall again be available for
issuance pursuant to the terms of the Plan.

 

(e)           If the exercise price of any stock option granted under the Plan
is satisfied by tendering shares of Stock to the Company (by either actual
delivery or by attestation), only the number of shares of Stock issued net of
the shares of Stock tendered shall be deemed delivered for purposes of
determining the maximum number of shares of Stock available for delivery under
the Plan.

 

(f)            Options granted hereunder shall be treated as ISOs under Code
Section 422 only to the extent that the aggregate fair market value (determined
at the time of grant) of Shares exercisable for the first time by the
Participant during any calendar year, in combination with shares first
exercisable under all other plans of the Company and its Subsidiaries or
affiliates, does not exceed $100,000, with any options or portions of options in
excess of such limit (according to the order in which they were granted) being
treated as NQOs.

 

(g)           For Awards that are intended to be “performance-based
compensation” (as that term is used for purposes of Code section 162(m)), no
more than 150,000 shares of Stock may be subject to such Awards granted to any
one individual during any one-calendar-year period.

 

(h)           In the event of any merger, reorganization, consolidation, sale of
substantially all assets, recapitalization, stock dividend, stock split,
combination or reverse stock split, spin-off, split-up, split-off, distribution
of assets or other change in corporate structure affecting the Stock, a
substitution or adjustment, as may be determined to be appropriate by the
Committee or the Board in its sole discretion, shall be made in the aggregate
number of shares reserved for issuance under the Plan. However, no such
adjustment shall exceed the aggregate value of any outstanding Award prior to
such substitution or adjustment. The Board or Committee may make such other
adjustments as it deems appropriate.

 

8.4           Securities Laws Restrictions. Issuance of shares of Stock or other
amounts under the Plan shall be subject to the following:

 

(a)           If at any time the Committee determines that the issuance of Stock
under the Plan is or may be unlawful under the laws of any applicable
jurisdiction (including, without limitation, the

 

--------------------------------------------------------------------------------


 

requirements of the Securities Act of 1933), or the applicable requirements of
any securities exchange or similar entity, the right to exercise any Stock
Option or receive any Restricted Stock shall be suspended until the Committee
determines that such issuance is lawful. The Company shall have no obligation to
effect any registration of qualification of the Stock under federal or state
laws.

 

(b)           Any person exercising a Stock Option or receiving Restricted Stock
shall make such representations (including representations to the effect that
such person will not dispose of the Stock so acquired in violation of federal
and state securities laws) and furnish such information as may, in the opinion
of counsel for the Company, be appropriate to permit the Company to issue the
Stock in compliance with applicable federal and state securities laws. The
Committee may refuse to permit the exercise of a Stock Option or issuance of
Restricted Stock until such representations and information have been provided.

 

(c)           The Company may place an appropriate legend evidencing any
transfer restrictions on all shares of Stock issued under the Plan and may issue
stop transfer instructions in respect thereof.

 

(d)           To the extent that the Plan provides for issuance of stock
certificates to reflect the issuance of shares of Stock, the issuance may be
effected on a non-certificated basis, to the extent not prohibited by applicable
law or the applicable rules of any stock exchange.

 

8.5           Tax Withholding. All distributions under the Plan are subject to
withholding of all applicable taxes, and the Committee may condition the
delivery of any shares or other benefits under the Plan on satisfaction of the
applicable withholding obligations. The Committee, in its discretion, and
subject to such requirements as the Committee may impose prior to the occurrence
of such withholding, may permit such withholding obligations to be satisfied
through cash payment by the Participant, through the surrender of shares of
Stock which the Participant already owns, or through the surrender of shares of
Stock to which the Participant is otherwise entitled under the Plan.

 

8.6           Use of Shares. In the discretion of the Committee, a Participant
may be granted any Award permitted under the provisions of the Plan, and more
than one Award may be granted to a Participant. Awards may be granted as
alternatives to or replacement of awards granted or outstanding under the Plan,
or any other plan or arrangement of the Company or a Subsidiary (including a
plan or arrangement of a business or entity, all or a portion of which is
acquired by the Company or a Subsidiary). Subject to the overall limitation on
the number of shares of Stock that may be delivered under the Plan, the
Committee may use available shares of Stock as the form of payment for
compensation, grants or rights earned or due under any other compensation plans
or arrangements of the Company or a Subsidiary, including the plans and
arrangements of the Company or a Subsidiary assumed in business combinations.

 

8.7           Dividends and Dividend Equivalents. An Award may provide the
Participant with the right to receive dividend payments or dividend equivalent
payments with respect to Stock subject to the Award (both before and after the
Stock subject to the Award is earned, vested, or acquired), which payments may
be either made currently or credited to an account for the Participant, and may
be settled in cash or Stock as determined by the Committee. Any such
settlements, and any such crediting of dividends or dividend equivalents or
reinvestment in shares of Stock, may be subject to such conditions, restrictions
and contingencies as the Committee shall establish, including the reinvestment
of such credited amounts in Stock equivalents.

 

8.8           Payments. Awards may be settled in any of the methods described in
Section 4.2(c). Any Award settlement, including payment deferrals, may be
subject to such conditions, restrictions and contingencies as the Committee
shall determine. The Committee may permit or require the deferral of any Award
payment, subject to such rules and procedures as it may establish, which may
include provisions for the payment or crediting of interest, or dividend
equivalents, including converting such

 

--------------------------------------------------------------------------------


 

credits into deferred Stock equivalents. Each Related Company shall be liable
for payment of cash due under the Plan with respect to any Eligible Individual
to the extent that such benefits are attributable to the services rendered for
that Related Company by the Eligible Individual. Any disputes relating to
liability of a Related Company for cash payments shall be resolved by the
Committee.

 

8.9           Transferability. Except as otherwise provided by the Committee,
Awards under the Plan may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by beneficiary designation,
will or by the laws of descent and distribution. If the Committee makes an Award
transferable, the Award Agreement shall set forth such additional terms and
conditions regarding transferability as the Committee deems appropriate.

 

8.10         Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Eligible Individual or other
person entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be in writing filed with the Committee at such times,
in such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the Plan, as the Committee shall require.

 

8.11         Agreement With Company. Any Award under the Plan shall be subject
to such terms and conditions, not inconsistent with the Plan, as the Committee
shall, in its sole discretion, prescribe. The terms and conditions of any Award
shall be reflected in an Award Agreement. A copy of the Award Agreement shall be
provided to the Eligible Individual, and the Committee may, but need not
require, the Eligible Individual to sign the Award Agreement.

 

8.12         Action by Company or Subsidiary. Any action required or permitted
to be taken by the Company or any Subsidiary shall be by resolution of its
Board, or by action of one or more members of the Board (including a committee
of the Board) who are duly authorized to act for the Board, or (except to the
extent prohibited by applicable law or applicable rules of any stock exchange)
by a duly authorized officer of such company.

 

8.13         Limitation of Implied Rights.

 

(a)           Neither an Eligible Individual nor any other person shall, by
reason of participation in the Plan, acquire any right in or title to any
assets, funds or property of the Company or any Related Company whatsoever,
including, without limitation, any specific funds, assets, or other property
which the Company or any Related Company, in its sole discretion, may set aside
in anticipation of a liability under the Plan. An Eligible Individual shall have
only a contractual right to the Stock or amounts, if any, payable under the
Plan, unsecured by any assets of the Company or any Related Company, and nothing
contained in the Plan shall constitute a guarantee that the assets of the
Company or any Related Company shall be sufficient to pay any benefits to any
Eligible Individual.

 

(b)           This Plan does not constitute a contract of employment, and
selection as a Eligible Individual will not give the Eligible Individual the
right to be retained in the employ of the Company or any Related Company, nor
any right or claim to any future grants or to any benefit under the Plan, unless
such right or claim has specifically accrued under the terms of the Plan. Except
as otherwise provided in the Plan, no Award under the Plan shall confer upon an
Eligible Individual any rights of a shareholder of the Company prior to the date
on which the Eligible Individual fulfills all conditions for receipt of such
rights.

 

8.14         Termination for Cause. If the employment of an Eligible Individual
is terminated by the Company or a Related Company for “cause,” then the
Committee shall have the right to cancel any Options granted to the Eligible
Individual under the Plan. The term “cause” shall mean (1) the Eligible
Individual’s violation of any provision of any non-competition agreement or
confidentiality agreement with the Company; (2) an illegal or negligent action
by the Eligible Individual that materially and adversely affects the Company;
(3) the Eligible Individual’s failure or refusal to perform his/her duties

 

--------------------------------------------------------------------------------


 

(except when prevented by reason of illness or disability); or (4) conviction of
the Eligible Individual of a felony involving moral turpitude.

 

8.15         Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

 

SECTION 9

 

CHANGE IN CONTROL

 

In the event of a Change in Control, if specifically documented in either a
special form of Award Agreement at the time of grant or amendment to an existing
Award Agreement, in each case on an individual-by-individual basis:

 

(a)           all or a portion (as determined by the Committee) of outstanding
Stock Options awarded to such individual under the Plan shall become fully
exercisable and vested; and

 

(b)           the restrictions applicable to all or a portion (as determined by
the Committee) of any outstanding Restricted Stock awards under the Plan held by
an Eligible Individual shall lapse and such shares shall be deemed fully vested.

 

Notwithstanding the foregoing, no acceleration of vesting or termination of
restrictions on Restricted Stock shall occur if (a) all Awards are assumed by a
surviving corporation or its parent or (b) the surviving corporation or its
parent substitutes Awards with substantially the same terms for such Awards. The
Committee shall have the right to cancel Awards in the event of a Change in
Control, provided that in exchange for such cancellation, the Eligible
Individual shall receive a cash payment equal to the Change in Control
consideration less the exercise price of the Awards.

 

SECTION 10

 

COMMITTEE

 

10.1         Administration. The Plan shall be administered by the Compensation
Committee of the Board or such other committee of Directors as the Board shall
designate, which shall consist of not less than two Non-Employee Directors. The
members of the Committee shall be Non-Employee Directors and shall serve at the
pleasure of the Board. To the extent that the Board determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code. To the extent that the Board determines
it to be desirable to qualify Awards as exempt under Rule 16b-3, the Award
transactions contemplated hereunder shall be structured to satisfy the
requirements for exemption under Rule 16b-3. All determinations made by the
Committee pursuant to the provisions of the Plan shall be final and binding on
all persons, including the Company and Eligible Individuals. The Board may
administer the Plan or exercise any or all of the administration duties of the
Committee at any time when a Committee meeting the requirements of this Section
has not been appointed, and the Board may exempt Awards pursuant to Rule
16b-3(d)(1) of the Exchange Act.

 

10.2         Powers of Committee. The Committee shall have the following
authority with respect to Awards under the Plan: to grant Awards; to adopt,
alter and repeal such administrative rules, guidelines and practices governing
the Plan as it shall deem advisable; to interpret the terms and provisions of
the Plan and any Award granted under the Plan; and to otherwise supervise the

 

--------------------------------------------------------------------------------


 

administration of the Plan. In particular, and without limiting its authority
and powers, the Committee shall have the authority:

 

(a)           to determine whether and to what extent any Award or combination
of Awards will be granted hereunder;

 

(b)           to select the Eligible Individuals to whom Awards will be granted;

 

(c)           to determine the number of shares of Stock to be covered by each
Award granted hereunder subject to the limitations contained herein;

 

(d)           to determine the terms and conditions of any Award granted
hereunder, including, but not limited to, any vesting or other restrictions
based on such performance objectives and such other factors as the Committee may
establish, and to determine whether the performance objectives and other terms
and conditions of the Award are satisfied;

 

(e)           to determine the treatment of Awards upon the Eligible
Individual’s retirement, disability, death, termination for cause or other
termination of employment or service;

 

(f)            to determine that amounts equal to the amount of any dividends
declared with respect to the number of shares covered by an Award (i) will be
paid to the Eligible Individual currently or (ii) will be deferred and deemed to
be reinvested or (3) will otherwise be credited to the Eligible Individual or
that the Eligible Individual has no rights with respect to such dividends;

 

(g)           to amend the terms of any Award, prospectively or retroactively;
provided, however, that no amendment shall impair the rights of the Eligible
Individual without his or her written consent; and

 

(h)           to substitute new Stock Options for previously granted Stock
Options, or for options granted under other plans or agreements, in each case
including previously granted options having higher option prices.

 

Determinations by the Committee under the Plan relating to the form, amount, and
terms and conditions of Awards need not be uniform, and may be made selectively
among Eligible Individuals who receive Awards under the Plan, whether or not
such Eligible Individuals are similarly situated. The Committee shall have the
power to accelerate the time at which an Award may first be exercised or the
time during which an Award or any part thereof will vest in accordance with the
Plan, notwithstanding any provisions in an Award Agreement stating the time at
which the Award may first be exercised or the time during which the Award will
vest.

 

10.3         Delegation by Committee. Except to the extent prohibited by
applicable law or the applicable rules of a stock exchange, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it. Any such allocation or
delegation may be revoked by the Committee at any time.

 

10.4         Information to be Furnished to Committee. The Company and any
Related Company shall furnish the Committee with such data and information as it
determines may be required for it to discharge its duties. The records of the
Company and any Related Company as to an Eligible Individual’s employment,
termination of employment, leave of absence, reemployment and compensation shall
be conclusive on all persons unless determined to be incorrect. Eligible
Individuals and other persons entitled to benefits under the Plan must furnish
the Committee such evidence, data or information as the Committee considers
desirable to carry out the terms of the Plan.

 

10.5         Non-Liability of Board and Committee. No member of the Board or the
Committee, nor any officer or employee of the Company acting on behalf of the
Board or the Committee, shall be personally liable for any action, determination
or interpretation taken or made with respect to the Plan,

 

--------------------------------------------------------------------------------


 

and all members of the Board or the Committee and all officers or employees of
the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company with respect to any such action,
determination or interpretation.

 

SECTION 11

 

AMENDMENT AND TERMINATION

 

The Board may, at any time, amend or terminate the Plan, provided that no
amendment or termination may, in the absence of written consent to the change by
the affected Eligible Individual (or, if the Eligible Individual is not then
living, the affected beneficiary), adversely affect the rights of any Eligible
Individual or beneficiary under any Award granted under the Plan prior to the
date such amendment is adopted by the Board; provided that adjustments made
pursuant to Subsection 8.3(d) shall not be subject to the foregoing limitations
of this Section 11. An amendment shall be subject to approval by the Company’s
shareholders only to the extent required by applicable laws, regulations or
rules.

 

SECTION 12

 

GENERAL PROVISIONS

 

12.1         Award Agreements. No Eligible Individual will have rights under an
Award granted to such Eligible Individual unless and until an Award Agreement
has been duly executed on behalf of the Company and the Eligible Individual.

 

12.2         No Limit on Other Compensation Arrangements. Nothing contained in
the Plan shall prevent the Company or any Related Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

12.3         Headings. The headings of the sections and subsections of this Plan
are intended for the convenience of the parties only and shall in no way be held
to explain, modify, construe, limit, amplify or aid in the interpretation of the
provisions hereof.

 

12.4         Beneficiaries. An Eligible Individual may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under the Plan may be paid or transferred in case of death.
Each designation will revoke all prior designations, shall be in a form
prescribed by the Committee, and will be effective only when filed by the
Eligible Individual in writing with the Committee during his or her lifetime. In
the absence of any such designation, benefits outstanding at the Eligible
Individual’s death shall be paid or transferred to his or her estate. There
shall be no third party beneficiaries of or to this Plan. Any beneficiary of the
Eligible Individual shall have only a claim to such benefits as may be
determined to be payable hereunder, if any, and shall not, under any
circumstances other than the right to claim such benefits, be deemed a third
party beneficiary of or to this Plan.

 

12.5         Repurchase Option. The terms of any repurchase option shall be
specified in the Award Agreement.

 

12.6         Governing Law. The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Minnesota,
except to the extent preempted by federal law, without regard to the principles
of comity or the conflicts of law provisions of any jurisdiction.

 

--------------------------------------------------------------------------------


 

GRANITE CITY FOOD & BREWERY LTD.

 

AMENDMENT NO. 1

TO

2002 EQUITY INCENTIVE PLAN

 

Pursuant to the amendment authority retained by the Board of Directors of
Granite City Food & Brewery Ltd. (the “Company”) in Section 11 of the Granite
City Food & Brewery Ltd. 2002 Equity Incentive Plan (the “Plan”) adopted by the
board on July 12, 2002 and approved by the shareholders on August 27, 2002, and
subject to shareholder approval of this Amendment No. 1, the first sentence of
Section 8.3(b) of the Plan is hereby amended to read as follows:

 

Subject to the following provisions of this Section 8.3, the maximum aggregate
number of shares of Stock that may be issued and sold under the Plan shall be
1,062,287 shares.

 

This Amendment No. 1 shall be effective as of the date approved by the Company’s
shareholders.  But for this change, the Plan adopted by the board of July 12,
2002 and approved by the shareholders on August 27, 2002, shall remain in full
force and effect.

 

IN WITNESS WHEREOF, an authorized representative of the Company hereby signs and
executes this Amendment No. 1 as of this 30th day of September, 2004.

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

 

 

By

/s/ Monica A. Underwood

 

 

 

Monica A. Underwood

 

 

Interim Chief Financial Officer and

 

 

Corporate Controller

 

--------------------------------------------------------------------------------